request for a public record and that the request was denied by CCSD.
                CCSD subsequently filed a motion to dismiss NPRI's complaint for failure
                to state a claim under NRCP 12(b)(5). The district court granted CCSD's
                motion to dismiss, determining, inter alia, that the email directory is not a
                public book or record under NRS 239.011, that the email directory is
                confidential, and that CCSD's interest in nondisclosure clearly outweighs
                NPRI's interest in access. This appeal followed.
                                                 DISCUSSION
                             A motion to dismiss "under NRCP 12(b)(5) is• subject to a
                rigorous standard of review on appeal." Buzz Stew, LLC v. City of N. Las
                Vegas, 124 Nev. 224, 227-28, 181 P.3d 670, 672 (2008) (internal quotation
                omitted). Accordingly, the facts alleged in NPRI's complaint are presumed
                to be true and all inferences will be drawn in favor of NPRI.       See id. at
                228, 181 P.3d at 672. A party's "complaint should be dismissed only if it
                appears beyond a doubt that it could prove no set of facts, which, if true,
                would entitle it to relief." Id. Hence, NPRI's complaint will be sufficient if
                the allegations contained therein provide "fair notice of the nature and
                basis of a legally sufficient claim and the relief requested." Vacation Viii.,
                Inc. v. Hitachi Am., Ltd., 110 Nev. 481, 484, 874 P.2d 744, 746 (1994)
                (emphasis added); see Liston v. Las Vegas Metro. Police Dep't, 111 Nev.
1575, 1578, 908 P.2d 720, 723 (1995) (noting that "notice pleading"
                requires that plaintiffs set forth facts which support a legal theory); see
                also NRCP 8(a) (requiring that a claim contain a short and plain
                statement showing that the pleader is entitled to relief and a demand for
                judgment for the relief). We review the district court's legal conclusions de
                novo.   Sepat v. Lacayo, 122 Nev. 499, 501, 134 P.3d 733, 735 (2006)
                abrogated on other grounds by Buzz Stew, LLC v. City of N. Las Vegas,     124
Nev. 224, 181 P.3d 670 (2008).
SUPREME COURT
     OF
   NEVADA
                                                      2
(0) 1947A eA)
                            A claim is legally sufficient under NRS 239.011 if it
                establishes that: (1) a request was made for inspection of a public book or
                record open to inspection, (2) the request to inspect or copy was denied,
                and (3) the material requested is not confidential per NRS 239.0105.
                However, in reaching its determination that NPRI failed to state a claim,
                the district court considered additional, extrinsic factors. Among the
                factors considered were: why NPRI wanted the directory, whether the
                directory would be sold, and whether spam sent to teachers would surge,
                thereby detracting from student learning. The district court went on to
                balance the interests of the parties, finding that disclosure would affect
                students' right to learn, an interest that outweighs NPRI's interest in
                obtaining the directory.' These inquiries unnecessarily ventured beyond
                the basic consideration of whether the complaint alleged that NPRI made
                a request for a non-confidential public book or record that CCSD denied.
                            We recognize that the district court went on to provide an
                alternative basis for dismissing NPRI's claim in its order granting
                dismissal, but the district court's legal conclusions were also improper.




                       'The district court considered these factors during the hearing on
                the motion to dismiss. After discussing them, the district court requested
                that counsel for CCSD draft a proposed order granting the motion to
                dismiss. In doing so, the district court judge represented that his decision
                was, at least in part, based on the considerations espoused in the hearing.
                Therefore, in reaching our decision, we considered both the findings made
                in the hearing and the findings made in the order.



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I947A
                Definition of a Public Record
                            We conclude that a directory of CCSD teachers' e-mail
                addresses is a public record within the plain meaning of the NPRA.
                According to rules of statutory construction, "[w]here the language of a
                statute is plain and unambiguous, and its meaning clear and
                unmistakable, there is no room for construction, and the courts are not
                permitted to search for its meaning beyond the statute itself."   Erwin v.
                State, 111 Nev. 1535, 1538-39, 908 P.2d 1367, 1369 (1995) (internal
                quotations omitted). Pursuant to the NPRA, "unless otherwise declared by
                law to be confidential, all public books and public records of a
                governmental entity must be open" to inspection or copying by any person
                during office hours. NRS 239.010(1). The NPRA does not specifically
                define a public record, so we look to the Nevada Administrative Code
                (NAC). NAC 239.091 defines a public record as "a record of a local
                governmental entity that is created, received or kept in the performance of
                a duty and paid for with public money."
                            The government-issued email addresses requested by NPRI
                meet the plain definition of a "public record" provided by NAC 239.091.
                CCSD does not dispute that it is a local governmental entity within the
                meaning of NAC 239.091 and we confirm CCSD's implicit recognition.
                NRS 386.010(2) clearly provides that, as a county school district, CCSD is
                a political subdivision of the State of Nevada. CCSD also concedes that
                the directory was created and kept in the performance of its duty to
                educate children. Specifically, CCSD notes that it created the email
                address directory to ensure efficient school district administration and
                encourage meaningful teacher-parent dialogue. CCSD is also in the best
                position to know, and concedes, that the creation and maintenance of the
                directory was paid for at the expense of tax payers. Because we agree
SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A
                with each of CCSD's concessions, which render the requested directory a
                ‘`public record," the directory should be open for inspection or copying by
                the public.
                Confidentiality
                              "[W]e begin with the presumption that all government-
                generated records are open to disclosure."         Reno Newspapers, Inc. u.
                Gibbons, 127 Nev. Adv. Op. No. 79, 266 P.3d 623, 628 (2011). "The state
                entity therefore bears the burden of overcoming this presumption by
                proving, by a preponderance of the evidence, that the requested records
                are confidential." Id. According to CCSD, it is required by NRS 239B.040
                to keep the directory confidential. NRS 239B.040 provides, in pertinent
                part:
                              If a person or his or her agent provides the
                              electronic mail address or telephone number of the
                              person to a governmental entity for the purpose of
                              or in the course of communicating with that
                              governmental entity, the governmental entity may
                              maintain the electronic mail address or telephone
                              number in a database.
                                  (b) A database described in this subsection:
                                     (1) Is confidential;
                                     (2) Is not a public book or record within
                              the meaning of NRS 239.010; and
                                      (3) Must not be disclosed in its entirety as
                              a single unit.
                              The plain meaning of NRS 239B.040 commands that the
                directory of CCSD teachers' emails sought by NPRI is not confidential.
                Plainly read, the statute limits confidentiality to a directory composed of
                email addresses that are provided to a government entity for the purpose
                of or in the course of communicating with that government entity. Thus,
                to be confidential, NRS 239B.040 first requires that a person provide the
SUPREME COURT
          OF
      NEVADA
                                                        5
(0) 1 ,147A
                government agency with an email address. Conversely, the directory of
                CCSD teachers' email addresses is composed of email addresses both
                created and maintained by CCSD, not provided to CCSD. Therefore, the
                email addresses requested by NPRI are not confidential under the plain
                language of NRS 239B.040.
                Balancing Interests
                            As an additional matter, we conclude that balancing interests
                on a NRCP 12(b)(5) motion to dismiss in a public records claim was
                premature and outside the scope of the allegations contained within the
                pleadings. Reno Newspapers is instructive. There, we considered whether
                a state entity withholding records must provide a log containing the
                factual description of the record held.   Reno Newspapers, 127 Nev. Adv.
                Op. No. 79, 266 P.3d at 625-26. In our determination that the state entity
                must provide such a log, we noted: "[U]nmistakable is the emphasis that
                our NPRA jurisprudence places on adequate adversarial testing. Indeed,
                the framework established in         Bradshaw, DR Partners, and Reno
                Newspapers v. Sheriff exemplifies an intensely adversarial method for
                determining whether requested records are confidential."        Id. at 629.
                Applying that principle favoring adversarial testing here, we conclude that
                NPRI was inadequately heard on this issue.
                            In light of our conclusions above, our review of the complaint
                reveals that NPRI made legally sufficient allegations that should have
                survived CCSD's motion to dismiss.




SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A
                                Based on the foregoing, we ORDER the judgment of the
                  district court REVERSED AND REMAND for proceedings consistent with
                  this order.




                                                                               J.
                                                             Citr
                                                   Parraguirre


                                                                               J.
                                                   Douglas




                  cc: Hon. Douglas Smith, District Judge
                       NPRI Center for Justice and Constitutional Litigation
                       Lewis Roca Rothgerber LLP/Las Vegas
                       Kamer Zucker Abbott
                       Allen Lichtenstein
                       Amy M. Rose
                       Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                     7
(UJ / 947A •144